DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodges et al. (US Patent No. 6,012,926) in view of Darrow (US 2013/0316313 A1).
Regarding claim 1, Hodges discloses a training system (see Fig. 11), the training system providing training on operation of a vehicle to a trainee (exposure to an environment in which trauma occurred, such as driving – column 18, lines 39-48), the training system comprising: 
a computer, the computer having a storage device (e.g. computer 200); 

one or more graphics displays operatively coupled to the computer (column 5, lines 1-15); 
a sensor operatively coupled to the computer, the sensor configured to measure at least one biological indicator of stress in the trainee (column 9, lines 4-9); 
software running on the computer, the software presents the training segments to the trainee, simulating operation of the vehicle under control of the trainee through operator controls (column 18, lines 39-48 – simulating driving); 
while the software presents the training segments to the trainee, the software reads data from the sensor and the software calculates an instantaneous stress level of the trainee from the data (column 9, lines 23-26); and 
if the instantaneous stress level exceeds a predetermined threshold; then the software selects a stress-change feature that will reduce stress and applies the stress-change feature to the training segment, thereby reducing complexity of the training segment for reducing the instantaneous stress of the trainee (column 9, lines 35-40 – if patient anxiety is above a threshold, system responds by decreasing the exposure level or rate at step 109) (as per claim 1). 
Hodges does not appear to disclose this threshold is a second of two thresholds, wherein if the instantaneous stress level exceeds a first predetermined threshold, the software notifies a trainer. However, Darrow discloses a system for monitoring a user’s stress and providing multiple stress thresholds and corresponding actions to take based on the thresholds (see Par. 79), wherein in response to stress reaching a threshold, the software notifies a trainer (e.g. a doctor, 

Regarding claim 2, Hodges further discloses if the instantaneous stress level is lower than a third predetermined threshold, then the software selects the stress-change feature that will increase stress and applies the stress-change feature to the training segment, thereby increasing complexity of the training segment for increasing the instantaneous stress of the trainee (column 9, lines 30-34).
Regarding claim 4, Hodges further discloses the sensor measures galvanic skin response of the trainee and the software that calculates the instantaneous stress level of the trainee calculates the instantaneous stress level based upon the galvanic skin response of the trainee (column 3, lines 12-16).
Regarding claims 5 and 6, Hodges does not appear to disclose the stress-change feature is selected from the group consisting of removing pedestrians, changing a grade of a road, widening the road, increasing lighting/visibility, quieting a simulated noise, reducing traffic, removing/adding other vehicles that are driving poorly, changing weather conditions, providing a rest station/pull-off, keeping traffic lights green, and lowering a brightness of a dashboard display, and reducing X/Y/Z movement of the training system (as per claim 5), and the stress-change feature is selected from the group consisting of changing a challenge of a road of the 
However, these limitations effectively only limit the claim by reciting the content being output on the display (i.e. removing pedestrians in the training segment). Thus these limitations are only found in the nonfunctional descriptive material and do not modify the structure of the system or alter how the display functions (i.e., the descriptive material does not reconfigure the display). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one skilled in the art at the time of the invention to display any type of data in response to in response to the stress level exceeding the second predetermined threshold, because the subjective interpretation of the data does not patentably distinguish the claimed invention. 

5.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodges et al. (US Patent No. 6,012,926) in view of Darrow (US 2013/0316313 A1), and further in view of Zayfert et al. (US 2010/0010371 A1).
Regarding claim 3, the combination of Hodges and Darrow does not appear to disclose the sensor recognizes facial expressions of the trainee and the software that calculates the instantaneous stress level of the trainee calculates the instantaneous stress level based upon the facial expressions of the trainee. However, Zayfert discloses the use of facial expression to detect stress level of an individual (see Par’s. 15 and 56). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Hodges and Darrow by utilizing . 

6.	Claims 7-10 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodges et al. (US Patent No. 6,012,926) in view of Darrow (US 2013/0316313 A1) and Pallson et al. (US Patent No. 6,450,820 B1).
Regarding claims 7 and 14, Hodges discloses a method of training a trainee in a use of a vehicle (column 18, lines 39-48), the method using a training system having a computer that includes a storage device (see Fig. 11), the storage device having stored within a plurality of training segments (column 6, lines 17-55; Hodges also discloses the makeup of the training segments in the aircraft simulator embodiment at column 14, lines 33-52); the training system including a sensor, the sensor configured to measure at least one biological indicator of stress in the trainee (column 5, lines 1-15), the training system including a seat where the trainee sits during a simulation (see Fig. 11); the method includes: 
(a) presenting one of the training segments in the simulation (column 8, lines 38-41); 
 (c) reading data from the sensor; and 
(d) calculating an instantaneous stress level of the trainee from the data (column 9, lines 23-30); 
(f) if the instantaneous stress level exceeds a predetermined threshold; then the software selects a stress-change feature that will reduce stress and applies the stress-change feature to the training segment, thereby reducing complexity of the training segment for reducing the instantaneous stress of the trainee (column 9, lines 35-40 – if patient anxiety is above a threshold, system responds by decreasing the exposure level or rate at step 109); and

a system for training a trainee regarding use of a vehicle the training system having a seat in which the trainee sits (Fig. 11), the system comprising: 
a computer (200); 
a plurality of training segments accessible by the computer column 6, lines 17-55; Hodges also discloses the makeup of the training segments in the aircraft simulator embodiment at column 14, lines 33-52; 
a display operatively interfaced to the computer (column 5, lines 1-15), the display for displaying one or more of the training segments sequentially to simulate an operation of the vehicle (column 18, lines 39-48, column 9, lines 23-44);  
at least one sensor is operatively coupled to the computer, the at least one sensor configured to measure at least one biological indicator of instantaneous stress in the trainee (column 9, lines 4-9); 
software running on the computer causes the computer to present the training segments and to calculate the instantaneous stress level of the trainee from the at least one biological indicator column 9, lines 23-30); and 
if the instantaneous stress level exceeds a predetermined threshold, the software running on the computer causes the computer to select a stress-change feature that will reduce stress and to apply the stress-change feature to the training segment, thereby a complexity of the training segment is reduced for reducing the instantaneous stress of the trainee column 9, lines 35-40 – if patient anxiety is above a threshold, system responds by decreasing the exposure level or rate at step 109 (as per claim 14).

The combination of Hodges and Darrow does not appear to explicitly disclose (b) monitoring inputs from the trainee, the inputs controlling the operation of the training system, the inputs from at least a steering device and a throttle device, the steering device and the throttle device are operatively coupled to the computer and are located within the training system; (as per claim 7), and a plurality of controls for operation by the trainee, the controls comprising at least a steering device, and a throttle device, the controls operatively coupled to the computer, the one or more training segments responsive to operation of the controls by the trainee (as per claim 14); Hodges discloses simulating driving, but does not appear to explicitly disclose driver controls. However, Pallson disclose a similar system for helping a trainee to regulate stress during driving simulations (column 3, lines 11-15), wherein the system further monitors inputs from the trainee using a steering device (column 4, lines 49-52) and throttle device (column 12, lines 5-19). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Hodges and Darrow by providing the trainee a steering wheel and 

Regarding claims 8 and 15, Hodges further discloses if the instantaneous stress level is lower than a third predetermined threshold, then the software selects the stress-change feature that will increase stress and applies the stress-change feature to the training segment, thereby increasing complexity of the training segment for increasing the instantaneous stress of the trainee (column 9, lines 30-34).
Regarding claims 9 and 18, Hodges further discloses the sensor measures a heart rate of the trainee and the step of calculating the instantaneous stress level of the trainee comprises calculating the instantaneous stress level based upon the heart rate of the trainee (column 9, lines 4-9). 
Regarding claims 10 and 19, Hodges further discloses the sensor measures galvanic skin response of the trainee and the software that calculates the instantaneous stress level of the trainee calculates the instantaneous stress level based upon the galvanic skin response of the trainee (column 3, lines 12-16).
Regarding claims 12, 13, 16 and 17, Hodges does not appear to disclose the stress-change feature is selected from the group consisting of removing pedestrians, changing a grade of a road, widening the road, increasing lighting/visibility, quieting a simulated noise, reducing traffic, removing/adding other vehicles that are driving poorly, changing weather conditions, providing a rest station/pull-off, keeping traffic lights green, and lowering a brightness of a dashboard display, and reducing X/Y/Z movement of the training system (as per claims 12 and 17), and the stress-change feature is selected from the group consisting of changing a challenge 
However, these limitations effectively only limit the claim by reciting the content being output on the display (i.e. removing pedestrians in the training segment). Thus these limitations are only found in the nonfunctional descriptive material and do not modify the structure of the system or alter how the display functions (i.e., the descriptive material does not reconfigure the display) (as per claim 14), or alter the steps of the method of claim 7. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one skilled in the art at the time of the invention to display any type of data in response to in response to the stress level exceeding the second predetermined threshold, because the subjective interpretation of the data does not patentably distinguish the claimed invention. 

7.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodges et al. (US Patent No. 6,012,926) in view of Darrow (US 2013/0316313 A1) and Pallson et al. (US Patent No. 6,450,820 B1), and further in view of Farrell et al. (US 2013/0250080 A1).
Regarding claim 11, the combination of Hodges, Darrow and Pallson does not appear to disclose, if the stress level is greater than a fourth predetermined threshold, notifying a first responder if the data indicates a health concern with the trainee. However, discloses that the concept and advantages of detecting a health issue for example based on a user’s heart rate and automatically notifying a first responder were known to those of ordinary skill in the art at the . 

8.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hodges et al. (US Patent No. 6,012,926) in view of Darrow (US 2013/0316313 A1) and Pallson et al. (US Patent No. 6,450,820 B1), and further in view of Zayfert et al. (US 2010/0010371 A1). 
Regarding claim 20, the combination of Hodges, Darrow and Pallson does not appear to disclose the sensor recognizes facial expressions of the trainee and the software that calculates the instantaneous stress level of the trainee calculates the instantaneous stress level based upon the facial expressions of the trainee. However, Zayfert discloses the use of facial expression to detect stress level of an individual (see Par’s. 15 and 56). It would have been obvious to one skilled in the art at the time of the invention to modify the combination of Hodges, Darrow and Pallson by utilizing facial expressions data to monitor stress, as taught by Zayfert. Such a modification would constitute a simple substitution of one known element for another to obtain predictable results. 



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715